PER CURIAM:
Betty B Coal Company seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s order requiring it to reimburse the Black Lung Disability Trust Fund (“Trust Fund”) for medical benefits paid by the Trust Fund on behalf of Art Stanley. Our *982review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we affirm on the reasoning of the Board. See Betty B Coal Co. v. DOWCP, Nos. 06-0259-BLA; 03-0547-BLA (BRB Nov. 27, 2006; May 28, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.